Citation Nr: 0325431	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is a veteran who had active service from August 
1942 to January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which found that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a spine disorder.  
In March 2003, the Board determined that new and material 
evidence had been submitted and reopened the claim.  In 
January 2003, the Board undertook additional development of 
the evidence under 38 C.F.R. § 19.9(a)(2).


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Here, evidence added to the record pursuant to the Board 
development includes the report of a June 2003 examination 
pertaining to the spine, and a July 2003 addendum.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  Here, while the RO sent duty to assist letters in 
July and November 2000, the notice provided may not be 
adequate under the Quartuccio guidelines.  

Additionally, in its development the Board requested that the 
examiner "opine (explaining the rationale for the opinion 
given) as to whether it is at least as likely as not that any 
spine disability noted in service increased in severity 
therein beyond any normal progression of such disability."  
While the examiner reviewed the record and commented on the 
veteran's inservice symptoms and post-service spinal 
problems, the examiner did not provide the requested medical 
opinion as to the likelihood that the veteran's pre service 
spine disorder was aggravated by service.  

Consequently, the case is REMANDED for the following:

1.  The RO should ensure that any 
further notification or development 
action required by the VCAA and 
implementing regulations is completed.  
In particular, the RO should ensure 
that the veteran is advised 
specifically of what he needs to 
establish service connection, what the 
evidence (including the development by 
the Board) shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

2.  The RO should arrange for the 
claims file to be forwarded to the 
orthopedic examiner who performed the 
June 2003 spine examination for review 
and a medical opinion specifically 
indicating whether it is at least as 
likely as not that any spine 
disability noted in service increased 
in severity therein beyond any normal 
progression of such disability.  The 
examiner should provide a complete 
explanation of the rationale for the 
opinion given.  If that examiner is 
unavailable, the veteran's claims 
folder should be forwarded to another 
orthopedist for review and the opinion 
sought above.

3.  The RO should then readjudicate 
the claim in light of the evidence 
added to the record since the 
Statement of the Case (SOC) issued in 
March 2002.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental SOC and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to complete the record, meet 
due process requirements, and provide adequate notice and 
assistance.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


